DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . AS per the remarks of 12/01/2021, Applicant amends claim 1 and 9, and cancelled claims 5, 6, 13 and 14. Claims 1-4 and 7-12 and 15-18 are pending.
Information Disclosure Statment
The Information Disclosure Statements dated 9/20/2021 and 12/21/2021 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 206962727) in view of Sakschewski et al. (US 2016/0006366) further in view of Shteynberg et al (US 2006/0002155), (Hereinafter, Shteynberg). 
With respect to claims 1 and 9, Yu et al. (hereinafter, Yu) discloses a power supply device (See reproduced drawing 43 below; power supply; para. # 0048), comprising: a transformer (Fig. 43, 500); a first conversion circuit (see reproduced fig 43 below, 100), provided at a primary side of the transformer and configured to convert an alternating current provided by a power grid into a pulsating voltage (Para. # 0011: the transformer first input side performs voltage transformation on the pulse modulation power supply); a second conversion circuit (Fig. 43, 500; para..# 0049), provided at a secondary side of the transformer and configured to generate an output current of the power supply device (Fig. 43, 600; Para. #0027); a feedback circuit configured to generate a feedback signal of the output current (Para. # 0026); and a switch control unit, configured to control the pulsating voltage according to a power- grid synchronization signal and the feedback signal (See para. # 0021 and 0022), such that a waveform of the output current is consistent with a waveform of the power-grid synchronization signal, in which the power-grid synchronization signal is a pulsating signal (Para. # 0027/0028), 

    PNG
    media_image1.png
    426
    814
    media_image1.png
    Greyscale

Fig. 43
and a frequency of the power-grid synchronization signal is n or 1/n times a frequency of the alternating current provided by the power grid, n being a positive integer not less than 1 (Para. # 0018 and 0067, 0093: common set for grid frequency in a wider range, nationally, is fixed, and 1/period of the cycle n being an integer).  
YU, however, does not expressly disclose power grid frequency.
(Para. # 0002/0012 and 0032)). 
YU and Sas are analogous art because they are from the same field of endeavor namely power supply circuit and power operation to energy supply grid. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a controlled grid power frequency to the battery power supply of Yu in view of the teachings of Sas for required and efficient control of incoming power signal into adjusted or selected frequency from the power grid.
Both references do not expressly disclose power synchronization with a pulsating voltage to keep synchronized with each other.
Shteynberg discloses power synchronization with a pulsating voltage to keep synchronized with each other (Fig. 5C depicts synchronization of current source in real time with a programmed current waveform. In addition, paragraph 0047 describes the current shape waveform is typically synchronized with the rectified input voltage and has the same waveform as that of the input voltage). Typically for an off-line AC-to-DC power converter, the reference current waveform would be synchronized with input voltage in the form of a rectified sinusoidal signal (Para. # 0047).  For example, if the reference current shape waveform were sinusoidal, the timing information would involve nothing more than synchronizing the input current waveform with the input voltage. If the reference current shape waveform were trapezoidal, the timing information would additionally mark the vertices of the trapezoidal waveform.
 it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a controlled grid power frequency and synchronization of power functions to the battery power supply of Yu in view of the teachings of Sas and Shteynberg. It would have been obvious to keep the synchronization of wave forms of a voltage and a current for effective and better or regulated power supply.
With respect to claims 2 and 10, the combined reference discloses the power supply device as described above, wherein Yu discloses a waveform of the power-grid synchronization signal in one cycle is trapezoidal (Para. # 0018/0067 synchronization signal has multiple shapes, including parallel rectangular or four sided figure shapes). 
With respect to claims 3 and 11, the combined references disclose the power supply device as described above, Yu discloses further comprising: a shaping circuit, configured to obtain an original synchronization signal from an output end of the first conversion circuit; to obtain the power-grid synchronization signal by shaping the original synchronization signal; and to transmit the power-grid synchronization signal to the switch control unit (Para. # Para. # 0067).  
With respect to claims 4 and 12, the combined references disclose the power supply device as described above, Yu discloses wherein a minimum value of the output current is less than or equal to 0 (Para. # 0065: outputs the current in detection value).
With respect to claims 7 and 15, the combined references disclose the power supply device as described above, Yu discloses wherein the power supply device is a (Fig. 43 transistor uses FET, which is predominantly majority charge carrier, hence unipolar).
With respect to claims 8 and 16, the combined references disclose the power supply device as described above, Yu discloses wherein the switch control unit is a pulse width modulation PWM control unit (Para. # 0083).
With respect to claim 17, the combined references disclose the power supply device as described above, Yu discloses, further comprising: an optocoupler, coupled between the feedback circuit and the switch control unit (Para. # 0005).  
With respect to claim 18, the combined references disclose the power supply device as described above, Yu discloses further comprising: generating the power-grid synchronization signal by adjusting a waveform of the pulsating voltage (para. # 0089).
Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply the references being used in the current rejection. 
It’s also disclosed in a broad way some of the signal synchronization in some regard using the last references. To further describe as amended in the current amendments, additional reference from the sent IDS is used to further clarify the limitations discloses in claim 1 and 9. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.